                                                                                 F~lED
                                                                                MAY 16 2019
                    UNITED STATES DISTRICT COURT                             PETER~MOO
                                                                              US DI
                                                                                      E ~R., CLl!RK
                                                                                    T 1uRT, EQNC
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA                     BY_        _ _ DEP CU<

                          EASTERN DIVISION

                             NO.~: 1q·-C12-3Z-FL-
 UNITED STATES OF AMERICA                  )
                                           )
              v.                           )     CRIMINAL INFORMATION
                                           )
 SHERWOOD WATSON CARAWAY                   )


The United States Attorney charges that:

      On or about September 2, 2017, in the Eastern District of North Carolina, the

defendant, SHERWOOD WATSON CARAWAY, having been convicted of a crime

punishable by imprisonment for a term exceeding one (1) year, did knowingly possess,

in and affecting commerce, firearms and ammunition, in violation of Title 18, United

States Code, Sections 922(g)(l) and 924.




           [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                           1


         Case 4:19-cr-00032-FL Document 1 Filed 05/16/19 Page 1 of 5
                                FORFEITURE NOTICE

      The defendant is given notice of the provisions of Title 18, United States Code,

Section 924(d), made applicable by Title 28, United States Code, Section 2461(c), that

all of his interest in all property specified herein is subject to forfeiture.

      As a result of the offense charged in Count One of the Criminal Information,

the defendant shall forfeit to the United States the firearms and ammunition

involved in the knowing commission of the offenses, including, but not limited to:

   1. A Ruger model Single-Six .22 caliber revolver, bearing serial number /n 261-

      23232;

   2. A Phoenix Arms model HP22A .22 caliber pistol, bearing serial number

      4230125;

   3. A Smith & Wesson model 59 9mm pistol, bearing serial number A463650;

   4. A Colt .25 caliber pistol, bearing serial number 38151;

   5. A Smith & Wesson model 58 9mm pistol, bearing serial number A347023;

   6. A Ruger model Single-Six .22 caliber revolver, bearing serial number 536052;

   7. A Sig Sauer model P250 9mm pistol, bearing serial number EAK028638;

   8. A Colt model Government .38 caliber Super pistol, bearing serial number

      2822621;

   9. A Rossi .38 caliber revolver, bearing serial number W193765;

   10.A Rossi 357 revolver, bearing serial number VA928179;

   11.A Smith & Wesson model 629-3 .44 caliber revolver, bearing serial number

      BKZ7770;

   12.A Marlin model 336 CS 30-30 rifle, bearing serial number 12031353;
                                             2


          Case 4:19-cr-00032-FL Document 1 Filed 05/16/19 Page 2 of 5
13.A Remington model Sportsman 12 gauge shotgun, bearing serial number

   511668; .

14.A Savage 22/410 rifle/shotgun with no serial number;

15.An Anderson Manufacturing model AM-15 .223 rifle, bearing serial number

   15252161;

16.A Marlin model 39A .22 caliber rifle, bearing serial number P29106;

17.A Remington _model 700 7mm rifle, bearing serial number S6405880;

18.A Browning model Bar 22 .22 caliber rifle, bearing serial number 53094P.X166;

19.A Winchester model 9422M .22 rifle, bearing serial number F193039;

20.A Marlin model 1894 25-20 rifle, bearing serial number 353917;

21.A Browning .22 caliber rifle, bearing serial number 14714RR146;

22.A Ruger model 10 22 .22 caliber rifle, bearing serial number 243-74937;

·23.A Remington model 700 270 rifle, bearing serial number D6592168;

24.A Smith & Wesson model M&P15-22 .22 caliber rifle, bearing serial number

   DYX1448;

25.A Marlin model 39A .22 caliber rifle, bearing serial number Y8605;

26.A CBC model SB .20 caliber rifle, bearing serial number C1352733;

27.A Marlin model 336 .32 caliber rifle, bearing serial number 391763;
                             I
28.A Remington model 11-48 12-gauge shotgun, bearing serial number 5136835;

29.A Winchester model 1300 20-gauge shotgun, bearing serial number 85DU0030;

30.A Mossberg model 695 12-gauge shotgun, bearing serial number M124011;.

31.A Marlin model 60 .22 caliber rifle, bearing serial number 99195011;



                                     3


      Case 4:19-cr-00032-FL Document 1 Filed 05/16/19 Page 3 of 5
   32.A Savage model 210 12-gauge shotgun, bearing serial number G 170241;

   33.A Remington model 1187 12-gauge shotgun, bearing serial number PC770602;

   34.A Remington model 1100 12-gauge shotgun, bearing serial number L233119V;

   35.A Niko model 7000 300 rifle, bearing serial number N011396;

   36.A Browning model Light 12 12-gauge shotgun, bearing serial number

      70G39939;

   37.A Marlin model 336W 30-30 rifle, bearing serial number MR16289B;

   38.A W Richards 12-gauge shotgun, bearing no serial number;

   39.A Colt model Diamondback .38 caliber revolver, bearing serial number

      D23592;

   40.A Smith & Wesson model 29-2 .44 caliber revolver, bearing serial number

      N308851;

   41.A Colt model Governinent .45 caliber pistol, bearing serial number CV22558;

   42.A Wards model Hercules 12-gauge shotgun, bearing no serial number;

   43.A Winchester model 94 30-30 rifle, bearing serial number 2122476; and

   44.Assorted ammunition.

      If any of the above-described forfeitable property, as a result of any act or

omission the defendants,

      (1) cannot be located upon the exercise of due diligence;

      (2) has been transferred or sold to, or deposited with, a third person;

      (3) has been placed beyond the jurisdiction of the court;

      (4) has been substantially diminished in value; or



                                          4


         Case 4:19-cr-00032-FL Document 1 Filed 05/16/19 Page 4 of 5
      (5) has been commingled with other property which cannot be subdivided

~ithout   difficulty; it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p), to seek forfeiture of any other property of said defendant

up to the value of the above forfeitable property.



                                                ROBERT J. HIGDON, JR.
                                                United States Attorney


                                                  «ttu"- J,60-v.-,J
                                                BY: LAURA S. HOWARD
                                                Assistant United States Attorney
                                                Criminal Division




                                            5


          Case 4:19-cr-00032-FL Document 1 Filed 05/16/19 Page 5 of 5
